Case 4:13-cv-03636 Document 64 Filed on 07/17/20 in TXSD Page 1 of 4

, Say \\, VOI

C Pole Rossel Faqquar sous bat -

Polonsky ION — JUL 17 2020

SBI FO [SO SOMA ——sastusadecuetoan

LAEDALION TLV 735 | BS
OO Cin Reon

No, 49-3636
‘Yo Wt Honovoble Dude,
Yobor \Vlonev,

LAM LOA Yas Lele, ko Wns So

C Your Otenkon” Van! = Ae OB “Conklcl

OF THlres}*s loos My Cowenk Counsel,
Ne. Wheaton Cociavan. |

Y_Dave Asked Wy. Cocavan Yo loi bndvae
From Nay CASE Yeuerol Lidnes, AY Wish
And Over Hae Phone. TL Conkave jlo |
Express Leese Feeunss So Mr. Cochvan. —

NW. CoClnvan CAME ko Wad he YFker Wy
Fedeval Wik Jone ceased. \\We iced One,
did LL Wan!) Nee Diomeys On My

C CAE. & fold Mieyn YRS, Wd LT
Prowided im Loillh Q Lisk oF Choral
Laplogas Akborneys, WO did Qok Weach Oot
Case 4:13-cv-03636 Document 64 Filed on 07/17/20 in TXSD Page 2 of 4

OME a Lae OveoninZoks on aS Lhe |
Plhiladelokin Choral Yawent Nid, S .
Lovele Maem Onde KIDLAN. XO- ween
My Sdenton. Wey ave snl an
Ma Oese

“XL \ielk Yodln in My. Cocavan oY a Ca cal
Soae of oF ON ABE sept. NWy.Coclavas

Copmdbed Nae hy ‘Darah Wy Zabel
Volarcln tans Vee ek ~ rer WUE WA Qle
Contich of “anke). -  Yy

{dk Kona Lasty 3 So Hemely Sequel
We OPS Med the wivod. es? R
LPR L Labeat. dD

Ty y QO _LOr. Your, me
BAA A cl SaudevoyOn

- oo eel Was i
os a : Lobes

lo Day oF Lee Ov Sauncaens._ a se 4

 

 

 
age 3 of 4

 

 

Pale Rowe FORO
Valonk oo a

BRD MM Bsa Cull
eAlnoshon , Th TDA

OPC TSE AE STOR Ts Vow

45 2U8 Boe | pn 2

i~-
_ " pi ce cae «
Oe cage i
ky

   

FOREVER / US™™

CLEKK
soln sues LN Led SVotes Quted Coot!

FILED

JUL 17 guzy Sov lineva Wileck of Teun

David J, SAE Bradley, Clerk og un )» . Rov G LO\ QO
ween Na: L coe Cathal ia

Document 64 Fil de gn 0

wg eg omy ome
Yaclinin

Case 4: Ay -cv-0
 

3
+

Case 4:13

-CV-03636 Document 64 Filed on 07/17/20 in TXSD Page 4 of 4

 
